This appeal is from the county court at law No. 2, Harris county. Appellant's cause of action was based upon a *Page 210 
written contract of sale to appellees of a car of bananas, the contract having been made by telegram; appellees agreeing to accept the car of bananas at a stipulated price, on condition that they arrive in Houston in good condition, they defending upon the ground that the bananas were not in good condition when they arrived in Houston. The case was tried before the court without a jury.
Appellant contends, by assignments of error, that the great weight of the evidence was with appellant, and that the trial court was in error in rendering judgment for appellees. An examination of the record discloses that there was a mass of testimony introduced in behalf of both sides; appellant and a number of his employés testifying that the bananas were in good condition. Appellees and some of their employes, and others, testified that the bananas were chilled when they arrived in Houston, and that when bananas were chilled they were not in good condition, and would not properly ripen. The bananas were sold, and the purchaser testified that they were not in good condition and had been chilled.
It is unnecessary to set out the testimony. The same was conflicting, and the trial court decided the issues against appellant. We therefore will not disturb the verdict, and the case is ordered affirmed.